Exhibit 10.1

INTRA-CELLULAR THERAPIES, INC.

2018 EQUITY INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: APRIL 25, 2018

APPROVED BY THE STOCKHOLDERS: JUNE 18, 2018

EFFECTIVE DATE: JUNE 18, 2018

 

1. GENERAL.

(a) Successor to and Continuation of 2013 Plan. The Plan is intended as the
successor to and continuation of the Intra-Cellular Therapies, Inc. Amended and
Restated 2013 Equity Incentive Plan (the “2013 Plan”). Following the Effective
Date, no additional awards may be granted under the 2013 Plan or the
Intra-Cellular Therapies, Inc. 2003 Equity Incentive Plan (the “2003 Plan”)
(each of the 2013 Plan and 2003 Plan, a “Prior Plan”). Any unallocated shares
remaining available for grant under the 2013 Plan as of 12:01 a.m. Eastern Time
on the Effective Date (the “2013 Plan’s Available Reserve”) will cease to be
available under the 2013 Plan at such time and will be added to the Share
Reserve (as defined in Section 3(a)(i)) and be then immediately available for
grant and issuance pursuant to Awards granted under this Plan. From and after
12:01 a.m. Eastern Time on the Effective Date, all outstanding stock awards
granted under either of the Prior Plans (each, a “Prior Plan Award”) will remain
subject to the terms of the applicable Prior Plan; provided, however, that the
Prior Plan Returning Shares (as defined in Section 3(a)(ii)) will immediately be
added to the Share Reserve (as defined in Section 3(a)(i)) as and when such
shares become Prior Plan Returning Shares and will become available for grant
and issuance pursuant to Awards granted under this Plan. All Awards granted on
or after 12:01 a.m. Eastern Time on the Effective Date will be subject to the
terms of this Plan.

(b) Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Stock Awards.

(c) Available Awards. The Plan provides for the grant of the following types of
Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Appreciation Rights, (iv) Restricted Stock Awards, (v) Restricted
Stock Unit Awards, and (vi) Other Stock Awards.

(d) Purpose. The Plan, through the granting of Stock Awards, is intended to help
the Company secure and retain the services of eligible award recipients,
provides incentives for these persons to exert maximum efforts for the success
of the Company and any Affiliate and provide a means by which the eligible
recipients may benefit from increases in value of the Common Stock.

 

2. ADMINISTRATION.

(a) Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b) Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express terms of the Plan:

(i) To determine (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the terms of each
Award, which need not be identical, including when the Participant will be
permitted to exercise or otherwise receive Common Stock under the Award; (E) the
number of shares of Common Stock subject to, an Award; and (F) the Fair Market
Value applicable to a Stock Award.

(ii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement, in a manner and
to the extent it determines necessary or expedient to make the Plan or Award
fully effective.

 

1



--------------------------------------------------------------------------------

(iii) To settle all controversies regarding the Plan and Stock Awards granted
under it.

(iv) To accelerate, in whole or in part, the time at which a Stock Award may be
exercised or vest, or at which shares of Common Stock may be issued.

(v) To suspend or terminate the Plan at any time. Except as otherwise provided
in the Plan or an Award Agreement, suspension or termination of the Plan will
not materially impair a Participant’s rights under his or her then-outstanding
Award without the Participant’s written consent except as provided in
Section 2(b)(viii).

(vi) To amend the Plan in any respect the Board determines necessary or
advisable, including, without limitation, by adopting amendments relating to
Incentive Stock Options and nonqualified deferred compensation under
Section 409A of the Code, and/or to make the Plan or Awards granted under the
Plan exempt from or compliant with the requirements for Incentive Stock Options
or nonqualified deferred compensation under Section 409A of the Code, subject to
the limitations, if any, of applicable law. However, if required by applicable
law or listing requirements, and except as provided in Section 9(a) relating to
Capitalization Adjustments, the Company will seek stockholder approval of any
amendment of the Plan that (A) materially increases the number of shares of
Common Stock available for issuance under the Plan, (B) materially expands the
class of individuals eligible to receive Awards under the Plan, (C) materially
increases the benefits accruing to Participants under the Plan, (D) materially
extends the term of the Plan, or (E) materially expands the types of Awards
available for issuance under the Plan. Except as provided in Section 9(a)
relating to Capitalization Adjustments, the Board may not without stockholder
approval reduce the exercise price of an Option or Stock Appreciation Right or
cancel any outstanding Option or Stock Appreciation Right in exchange for a
replacement option or stock appreciation right having a lower exercise or strike
price, or any other Stock Award or for cash. In addition, the Board shall not
take any other action that is considered a direct or indirect “repricing” for
purposes of the stockholder approval rules of the applicable securities exchange
or inter-dealer quotation system on which the Common Stock is listed, including
any action that is treated as a repricing under generally accepted accounting
principles. Except as provided in the Plan (including Section 2(b)(viii)) or an
Award Agreement, no amendment of the Plan will materially impair a Participant’s
rights under an outstanding Award without the Participant’s written consent.

(vii) To submit any amendment to the Plan for stockholder approval, including,
without limitation, amendments to the Plan intended to satisfy the requirements
of (A) Section 422 of the Code regarding Incentive Stock Options or (B) Rule
16b-3.

(viii) To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, without limitation, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that a Participant’s rights
under any Award will not be impaired by any such amendment unless (A) the
Company requests the affected Participant’s consent, and (B) the Participant
consents in writing. Notwithstanding the foregoing, (1) a Participant’s rights
will not be deemed to have been impaired by any such amendment if the Board, in
its sole discretion, determines that the amendment, taken as a whole, does not
materially impair the Participant’s rights; and (2) subject to the limitations
of applicable law, if any, the Board may amend the terms of any one or more
Stock Awards without the affected Participant’s consent: (A) to maintain the
qualified status of the Stock Award as an Incentive Stock Option under
Section 422 of the Code; (B) to change the terms of an Incentive Stock Option,
if the change results in impairment of the Award solely because it impairs the
qualified status of the Award as an Incentive Stock Option under Section 422 of
the Code; (C) to clarify the manner of exemption from, or to bring the Award
into compliance with, Section 409A of the Code; or (D) to comply with other
applicable laws or listing requirements.

(ix) Generally, to exercise the powers and to perform the acts the Board
determines necessary or expedient to promote the best interests of the Company
and that are not in conflict with the terms of the Plan or Awards.

 

2



--------------------------------------------------------------------------------

(x) To adopt any procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States; provided, however, that
Board approval will not be necessary for immaterial modifications to the Plan or
any Award Agreement that are required for compliance with the laws of the
relevant foreign jurisdiction.

(c) Delegation to a Committee.

(i) General. The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration of the Plan is delegated to
a Committee, the Committee will have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable. Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the terms of the
Plan, that the Board or the Committee adopts from time to time. The Committee
may, at any time, abolish the subcommittee and revest in the Committee any
powers delegated to the subcommittee. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated.

(ii) Rule 16b-3 Compliance. The Committee may consist solely of two or more
Non-Employee Directors in accordance with Rule 16b-3.

(d) Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following (i) designate Employees who are
not Officers to be recipients of Options and SARs (and, to the extent permitted
by applicable law, other Awards) and, to the extent permitted by applicable law,
the terms of such Awards, and (ii) determine the number of shares of Common
Stock to be subject to such Stock Awards granted to such Employees; provided,
however, that the Board resolutions regarding such delegation will specify the
total number of shares of Common Stock that may be subject to the Stock Awards
granted by such Officer and that such Officer may not grant a Stock Award to
himself or herself. Any such Stock Awards will be granted on the form of Stock
Award Agreement most recently approved for use by the Committee or the Board,
unless otherwise provided in the resolutions approving the delegation authority.
The Board may not delegate authority to an Officer who is acting solely in the
capacity of an Officer (and not also as a Director) to determine the Fair Market
Value pursuant to Section 13(u)(iii).

(e) Effect of the Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

(f) Minimum Vesting Requirements. No Award may vest (or, if applicable, be
exercisable) until at least 12 months following the date of grant of the Award;
provided, however, that up to 5% of the Share Reserve (as defined in
Section 3(a)(i)) may be subject to Awards that do not meet such vesting (and, if
applicable, exercisability) requirements.

(g) Dividends and Dividend Equivalents. Dividends or dividend equivalents may be
paid or credited, as applicable, with respect to any shares of Common Stock
subject to an Award, as determined by the Board and contained in the applicable
Award Agreement; provided, however, that (i) no dividends or dividend
equivalents may be paid with respect to any such shares before the date such
shares have vested under the terms of such Award Agreement, (ii) any dividends
or dividend equivalents that are credited with respect to any such shares will
be subject to all of the terms and conditions applicable to such shares under
the terms of such Award Agreement (including, but not limited to, any vesting
conditions), and (iii) any dividends or dividend equivalents that are credited
with respect to any such shares will be forfeited to the Company on the date, if
any, such shares are forfeited to or repurchased by the Company due to a failure
to meet any vesting conditions under the terms of such Award Agreement.

 

3



--------------------------------------------------------------------------------

3. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve.

(i) Subject to Section 3(a)(iv) and Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards will not exceed (i) 4,750,000 shares, plus (ii) the
number of shares subject to the 2013 Plan’s Available Reserve, plus (iii) the
Prior Plan Returning Shares, if any, which become available for issuance under
the Plan from time to time (such aggregate number of shares described in (i),
(ii) and (iii), the “Share Reserve”).

(ii) For purposes of the Plan, the “Prior Plan Returning Shares” means the
following shares of Common Stock subject to any Prior Plan Award: (i) any shares
subject to such Prior Plan Award that are not issued because such Prior Plan
Award or any portion thereof expires or otherwise terminates without all of the
shares covered by such Prior Plan Award having been issued; (ii) any shares
subject to such Prior Plan Award that are not issued because such Prior Plan
Award or any portion thereof is settled in cash; and (iii) any shares issued
pursuant to such Prior Plan Award that are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
for the vesting of such shares.

(iii) Subject to Section 3(b), the number of shares of Common Stock available
for issuance under the Plan will be reduced by (A) one share for each share of
Common Stock issued pursuant to an Appreciation Award granted under the Plan and
(B) 1.3 shares for each share of Common Stock issued pursuant to a Full Value
Award granted under the Plan.

(iv) Subject to Section 3(b), the number of shares of Common Stock available for
issuance under the Plan will be increased by (A) one share for each Prior Plan
Returning Share or 2018 Plan Returning Share (as defined in Section 3(b)(i))
subject to an Appreciation Award and (B) 1.3 shares for each Prior Plan
Returning Share or 2018 Plan Returning Share subject to a Full Value Award.

(b) Reversion of Shares to the Share Reserve.

(i) Shares Available for Subsequent Issuance. The following shares of Common
Stock (collectively, the “2018 Plan Returning Shares”) will become available
again for issuance under the Plan: (A) any shares subject to a Stock Award that
are not issued because such Stock Award or any portion thereof expires or
otherwise terminates without all of the shares covered by such Stock Award
having been issued; (B) any shares subject to a Stock Award that are not issued
because such Stock Award or any portion thereof is settled in cash; and (C) any
shares issued pursuant to a Stock Award that are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required for the vesting of such shares.

(ii) Shares Not Available for Subsequent Issuance. Any shares reacquired or
withheld (or not issued) by the Company in satisfaction of tax withholding
obligations on a Stock Award or a Prior Plan Award or as consideration for the
exercise or purchase price of a Stock Award or a Prior Plan Award will not again
become available for issuance under the Plan. Upon exercise of SARs or any Prior
Plan Award that is a stock appreciation right, the gross number of shares
exercised shall be deducted from the total number of shares remaining available
for issuance under the Plan. Any shares repurchased by the Company on the open
market with the proceeds of the exercise or purchase price of a Stock Award or a
Prior Plan Award will not again become available for issuance under the Plan.

(c) Incentive Stock Option Limit. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be 9,500,000 shares.

(d) Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

 

4



--------------------------------------------------------------------------------

4. ELIGIBILITY.

(a) Eligibility for Stock Awards. Incentive Stock Options may be granted only to
employees of the Company or a “parent corporation” or “subsidiary corporation”
of the Company (as these terms are defined in Sections 424(e) and 424(f) of the
Code). Stock Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants; provided, however, that Stock Awards may
not be granted to Employees, Directors and Consultants who are providing
Continuous Service only to any “parent” of the Company, as this term is defined
in Rule 405 of the Securities Act, unless (i) the stock underlying the Stock
Awards is treated as “service recipient stock” under Section 409A of the Code
(for example, because the Stock Awards are granted in connection with a
corporate transaction such as a spin off transaction), or (ii) the Company, in
consultation with its legal counsel, has determined that the Stock Awards are
otherwise exempt from or alternatively comply with the distribution requirements
of Section 409A of the Code.

(b) Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of the Option is at least 110%
of the Fair Market Value on the date of grant and the Option is not exercisable
after the expiration of five years from the date of grant.

 

5. OPTIONS AND STOCK APPRECIATION RIGHTS.

The Board will determine the form and the terms and conditions of each Option or
SAR. All Options will be separately designated Incentive Stock Options or
Nonstatutory Stock Options at the time of grant, and, if certificates are
issued, a separate certificate or certificates will be issued for shares of
Common Stock purchased upon the exercise of each type of Option. If an Option is
not specifically designated as an Incentive Stock Option, or if an Option is
designated as an Incentive Stock Option but some portion or all of the Option
fails to qualify as an Incentive Stock Option under the applicable rules, then
the Option, or portion of the Option, will be a Nonstatutory Stock Option. The
terms of separate Options or SARs need not be identical; provided, however, that
each Stock Award Agreement will conform to (through incorporation of provisions
of the Plan by reference in the applicable Stock Award Agreement or otherwise)
the substance of each of the following terms:

(a) Term. Subject to Section 4(b) regarding Ten Percent Stockholders, no Option
or SAR will be exercisable after the expiration of ten years from the date of
its grant or a shorter period specified in the Stock Award Agreement.

(b) Exercise Price. Subject to Section 4(b) regarding Ten Percent Stockholders,
the exercise or strike price of each Option or SAR will be not less than 100% of
the Fair Market Value of the Common Stock subject to the Option or SAR on the
date the Award is granted. Notwithstanding the foregoing, an Option or SAR may
be granted with an exercise or strike price lower than 100% of the Fair Market
Value of the Common Stock subject to such Award if the Award is granted pursuant
to an assumption of or substitution for another option or stock appreciation
right in connection with a Corporate Transaction and in a manner consistent with
the provisions of Section 409A of the Code and, if applicable, Section 424(a) of
the Code. Each SAR will be denominated in shares of Common Stock equivalents.

(c) Exercise Price for Options. The exercise price of Common Stock acquired upon
the exercise of an Option may be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
following methods of payment. The Board will have the authority to grant Options
that permit any one or more of the following methods of payment (or to restrict
the ability to use any particular method or methods) and to grant Options that
require the Company’s consent to use a particular method of payment. The
permitted methods of payment are:

(i) by cash, check, bank draft or money order payable to the Company;

(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Common Stock, results
in the Company’s receipt of cash or check or the receipt of irrevocable
instructions to pay the aggregate purchase price to the Company from the sales
proceeds;

 

5



--------------------------------------------------------------------------------

(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv) if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept cash or other payment from the Participant
to the extent of any remaining balance of the aggregate exercise price not
satisfied by a reduction in the number of whole shares to be issued. Shares of
Common Stock will no longer be subject to an Option and will not be exercisable
after a “net exercise” to the extent that (A) shares issuable upon the exercise
are used to pay the exercise price pursuant to the “net exercise,” (B) shares
are delivered to the Participant as a result of the exercise, and (C) shares are
withheld to satisfy tax withholding obligations; or

(v) in any other form of legal consideration that the Board determines
acceptable and specifies in the applicable Stock Award Agreement.

(d) Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the terms of the Stock Appreciation Right Agreement evidencing the SAR. The
appreciation distribution payable on the exercise of a SAR will be not greater
than an amount equal to the excess of (A) the aggregate Fair Market Value (on
the date of the exercise of the SAR) of a number of shares of Common Stock equal
to the number of Common Stock equivalents in which the Participant is vested
under the SAR, and with respect to which the Participant is exercising the SAR
on the applicable exercise date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common Stock, or in any other form of consideration, as the Board determines and
describes in the applicable Award Agreement evidencing such SAR.

(e) Transferability of Options and SARs. The Board may, in its sole discretion,
impose limitations on the transferability of Options and SARs as the Board
determines. In the absence of a determination by the Board to the contrary, the
following restrictions on the transferability of Options and SARs will apply:

(i) Restrictions on Transfer. An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (and pursuant to Sections
5(e)(ii) and 5(e)(iii)), and will be exercisable during the lifetime of the
Participant only by the Participant. The Board may permit a transfer of the
Option or SAR in a manner that is permissible under applicable tax and
securities laws. Except as explicitly provided in the Plan, neither an Option
nor a SAR may be transferred for consideration.

(ii) Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations
Section 1.421-1(b)(2). If an Option is an Incentive Stock Option, the Option may
be deemed to be a Nonstatutory Stock Option as a result of a transfer.

(iii) Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or its designated broker), designate
a third party who, on the Participant’s death, will thereafter be entitled to
exercise the Option or SAR and receive the Common Stock or other consideration
resulting from the exercise. In the absence of a designation, the executor or
administrator of the Participant’s estate will be entitled to exercise the
Option or SAR and receive the Common Stock or other consideration resulting from
the exercise. However, the Company may prohibit designation of a beneficiary at
any time, including due to any conclusion by the Company that a designation
would be inconsistent with applicable law.

(f) Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Board will

 

6



--------------------------------------------------------------------------------

determine whether the Option or SAR is subject to other terms and conditions on
the time or times when the Award may or may not be exercised, which may be based
on the satisfaction of performance goals or other criteria. The vesting terms of
individual Options or SARs may vary. The provisions of this Section 5(f) are
subject to Section 2(f) and any term in an Option or SAR specifying the minimum
number of shares of Common Stock as to which the Option or SAR may be exercised.

(g) Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the period of time ending on the earlier of (i) the date
three months following the termination of the Participant’s Continuous Service
(or such longer or shorter period specified in the applicable Award Agreement,
which period will not be less than 30 days if necessary to comply with
applicable law unless the Participant’s termination is for Cause); and (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR within the designated time frame, the Option
or SAR will terminate.

(h) Extension of Termination Date. Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company or an Affiliate, if the exercise of an Option or SAR following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of time (which
need not be consecutive) equal to the applicable post termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, and (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement. In addition, unless
otherwise provided in a Participant’s Award Agreement, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of
the Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a period of months (which need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Stock Award Agreement.

(i) Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company or an
Affiliate, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise the Option or SAR
as of the date of termination of Continuous Service), but only within the period
of time ending on the earlier of (i) the date 12 months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the Stock Award Agreement, which period will not be less
than six months if necessary to comply with applicable law), and (ii) the
expiration of the term of the Option or SAR as set forth in the Stock Award
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Option or SAR within the applicable time frame, the Option
or SAR (as applicable) will terminate.

(j) Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period, if any, specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service (for a reason other than death), then the Option or SAR may
be exercised (to the extent the Participant was entitled to exercise the Option

 

7



--------------------------------------------------------------------------------

or SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance, or
by a person designated to exercise the Option or SAR upon the Participant’s
death, but only within the period ending on the earlier of (A) the date 18
months following the date of the Participant’s death (or such longer or shorter
period specified in the Award Agreement, which period will not be less than
six months if necessary to comply with applicable laws), and (B) the expiration
of the term of the Option or SAR as set forth in the Award Agreement. If, after
the Participant’s death, the Option or SAR is not exercised within the
applicable time frame, the Option or SAR will terminate.

(k) Termination for Cause. Except as otherwise provided in the applicable Award
Agreement or other agreement or other individual written agreement between the
Participant and the Company or any Affiliate, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon the Participant’s notification of a termination of Continuous Service for
Cause and the Participant will be prohibited from exercising the Option or SAR
from and after the time of the Participant’s notification of a termination of
Continuous Service for Cause.

(l) Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the date of grant (although the
Award may vest prior to that date). Consistent with the provisions of the Worker
Economic Opportunity Act, (i) if a non-exempt Employee dies or suffers a
Disability; (ii) upon a Corporate Transaction in which the Option or SAR is not
assumed, continued, or substituted; or (iii) upon the Participant’s retirement
(as that term may be defined in the applicable Award Agreement in another
agreement between the Participant and the Company or an Affiliate, or, if no
definition exists, in accordance with the Company’s then-current employment
policies and guidelines), the vested portion of any Option and SAR held by the
Employee may be exercised earlier than six months following the date of grant.
This Section 5(l) is intended to operate so that any income derived by a
non-exempt employee in connection with the exercise, vesting or issuance of any
shares under an Option or SAR will be exempt from the employee’s regular rate of
pay. To the extent permitted and/or required for compliance with the Worker
Economic Opportunity Act, to ensure that any income derived by a non-exempt
employee in connection with the exercise, vesting or issuance of any shares
under any other Stock Award will be exempt from the employee’s regular rate of
pay, this Section 5(l) will apply to all Stock Awards and is incorporated by
reference into the applicable Stock Award Agreements.

 

6. STOCK AWARDS OTHER THAN OPTIONS AND SARS.

(a) Restricted Stock Awards. The Board will determine the form and terms and
conditions of each Restricted Stock Agreement. To the extent consistent with the
Company’s bylaws, at the Board’s election, shares of Common Stock may be
(i) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse; or (ii) evidenced by
a certificate, which certificate will be held in the form and manner the Board
determines. The terms and conditions of Restricted Stock Agreements may change
from time to time, and the terms and conditions of separate Restricted Stock
Agreements need not be identical. Each Restricted Stock Agreement will conform
to (through incorporation of the provisions hereof by reference in the agreement
or otherwise) the substance of each of the following terms:

(i) Consideration. A Restricted Stock Award may be granted in consideration for
(A) cash, check, bank draft or money order payable to the Company; (B) past
services to the Company or an Affiliate; or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.

(ii) Vesting. Subject to Section 2(f), shares of Common Stock granted under the
Restricted Stock Award Agreement may be subject to forfeiture to the Company in
accordance with a vesting schedule determined by the Board.

 

8



--------------------------------------------------------------------------------

(iii) Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive, through a forfeiture
condition or a repurchase right, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.

(iv) Transferability. Shares of Common Stock granted to a Participant under a
Restricted Stock Award Agreement will be transferable by the Participant only
upon the terms and conditions as the Board will determine, in its sole
discretion, and describes in the Restricted Stock Award Agreement, so long as
the shares of Common Stock granted under the Restricted Stock Award Agreement
remain subject to the terms of the Restricted Stock Award Agreement.

(b) Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
will deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical. Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

(i) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii) Vesting. Subject to Section 2(f), at the time of the grant of a Restricted
Stock Unit Award, the Board may impose such restrictions on or conditions to the
vesting of the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

(iii) Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock or in any other form of consideration, as determined by
the Board and contained in the Restricted Stock Unit Award Agreement.

(iv) Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock subject to a
Restricted Stock Unit Award to a time after the vesting of such Restricted Stock
Unit Award.

(v) Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c) Other Stock Awards. Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, the Common Stock may be granted either
alone or in addition to other Stock Awards granted under Section 5 and this
Section 6. Subject to the terms of the Plan (including, but not limited to,
Sections 2(f) and 2(g)), the Board will have sole and complete authority to
determine the persons to whom and the time or times at which Other Stock Awards
will be granted, the number of shares of Common Stock to be granted pursuant to
Other Stock Awards, and all other terms and conditions of Other Stock Awards.

 

7. COVENANTS OF THE COMPANY.

(a) Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.

 

9



--------------------------------------------------------------------------------

(b) Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
Stock Award. If, after reasonable efforts and at a reasonable cost, the Company
is unable to obtain from any regulatory commission or agency the authority that
counsel for the Company determines necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company will be relieved from any liability for
failure to issue and sell Common Stock upon exercise of Stock Awards unless and
until such authority is obtained. A Participant will not be eligible to receive
a grant of an Award or be issued shares of Common Stock pursuant to the Award if
the grant or issuance would be in violation of any applicable securities law.

(c) No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise the Participant as to the time or manner
of exercising any Stock Award. Further, the Company will have no duty or
obligation to warn or otherwise advise the Participant of a pending termination
or expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to any Participant.

 

8. MISCELLANEOUS.

(a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock pursuant to Stock Awards will constitute general funds of the
Company.

(b) Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of an Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Award is communicated to, or actually received or accepted
by, the Participant. In the event that the corporate records (e.g., Board
consents, resolutions or minutes) documenting the corporate action constituting
the grant contain terms (e.g., exercise price, vesting schedule or number of
shares) that are inconsistent with those in the Award Agreement or related grant
documents as a result of a clerical error in the papering of the Award Agreement
or related grant documents, the corporate records will control and the
Participant will have no legally binding right to the incorrect term in the
Award Agreement or related grant documents.

(c) Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) the Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to the Award has been entered into the books and records of the Company.

(d) No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

(e) Change in Time Commitment. If a Participant’s regular level of time
commitment in the performance of his or her services for the Company and any
Affiliates is reduced (for example, and without limitation, if the Participant
is an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee or takes an extended leave of
absence) after the date of grant of any Award to the

 

10



--------------------------------------------------------------------------------

Participant, the Board has the right in its sole discretion to (i) make a
corresponding reduction in the number of shares subject to any portion of the
Award that is scheduled to vest or become payable after the date of the
Participant’s change in time commitment, and (ii) in lieu of or in combination
with a reduction, extend the vesting or payment schedule applicable to the
Award. In the event of any reduction or modification of the vesting or payment
schedule, the Participant will have no right with respect to any portion of the
Award that is reduced or modified.

(f) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time during any
calendar year (under all plans of the Company and any Affiliates) exceeds
$100,000 (or another limit established in the Code) or otherwise does not comply
with the rules governing Incentive Stock Options, the Options or portions of the
Options that exceed the limit (according to the order in which they were
granted) or otherwise do not comply with the rules will be treated as
Nonstatutory Stock Options, notwithstanding any contrary term of the applicable
Option Agreement.

(g) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring the Common Stock
subject to the Award for the Participant’s own account and not with any present
intention of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to the requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Award has been registered under a then currently
effective registration statement under the Securities Act, or (B) as to any
particular requirement, counsel for the Company determines that the requirement
need not be met in the particular circumstances under then applicable securities
laws. The Company may, upon advice of Company counsel, place legends on stock
certificates issued under the Plan as Company counsel determines necessary or
appropriate to comply with applicable securities laws, including, without
limitations, legends restricting the transfer of the Common Stock.

(h) Withholding Obligations. The Company may, in its sole discretion, satisfy
any federal, state or local tax withholding obligation relating to an Award by
any of the following means (in addition to the Company’s right to withhold from
any compensation the Company paid to the Participant) or by a combination of the
following means: (i) causing the Participant to tender a cash payment;
(ii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Award; provided,
however, that the Company may not withhold shares of Common Stock with a value
exceeding the maximum amount of tax required to be withheld by law (or such
other amount as may be necessary to avoid classification of the Award as a
liability for financial accounting purposes); (iii) withholding payment from any
amounts otherwise payable to the Participant; or (iv) by any other method as may
be described in the Award Agreement.

(i) Electronic Delivery. Any reference in the Plan to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium that the Company controls
and to which the Participant has access).

(j) Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock upon the exercise,
vesting or settlement of all or a portion of an Award may be deferred and may
establish programs and procedures for Participants to make deferral elections.
Deferrals by Participants will be made in accordance with Section 409A of the
Code. Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing

 

11



--------------------------------------------------------------------------------

services to the Company. The Board is authorized to make deferrals of Awards and
determine when, and in what annual percentages, Participants may receive
payments (including lump sum payments) following the Participant’s termination
of Continuous Service, and implement any other terms and conditions consistent
with the terms of the Plan and in accordance with applicable law.

(k) Compliance with Section 409A. Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A of the Code, and, to the extent not so
exempt, in compliance with Section 409A of the Code. If the Board determines
that any Award granted hereunder is not exempt from and is therefore subject to
Section 409A of the Code, the Award Agreement evidencing such Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Common Stock are publicly traded, and if a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A of the Code is a “specified employee” for purposes of Section 409A
of the Code, no distribution or payment of any amount that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six months following the date of such Participant’s “separation from
service” or, if earlier, the date of the Participant’s death, unless such
distribution or payment can be made in a manner that complies with Section 409A
of the Code, and any amounts so deferred will be paid in a lump sum on the day
after such six month period elapses, with the balance paid thereafter on the
original schedule.

(l) Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of Cause. No recovery of compensation under such a clawback
policy will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.

 

9. ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

(a) Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the classes and maximum
number of securities subject to the Plan under Section 3(a), (ii) the classes
and maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 3(c), (iii) the classes and number
of securities and price per share of Common Stock subject to outstanding Stock
Awards and (iv) performance conditions applicable to outstanding Stock Awards.
The Board will make such adjustments, and its determination will be final,
binding and conclusive.

(b) Dissolution or Liquidation. Except as otherwise provided in the Stock Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Stock Awards (other than Stock Awards consisting of vested and
outstanding shares of Common Stock not subject to a forfeiture condition or the
Company’s right of repurchase) will terminate immediately prior to the
completion of the dissolution or liquidation, and the shares of Common Stock
subject to the Company’s repurchase rights or subject to a forfeiture condition
may be repurchased or reacquired by the Company notwithstanding the fact that
the Participant is providing Continuous Service; provided, however, that the
Board may, in its sole discretion, cause some or all Stock Awards to become
fully vested, exercisable and/or no longer subject to repurchase or forfeiture
(to the extent such Stock Awards have not previously expired or terminated)
before the dissolution or liquidation is completed but contingent on its
completion.

 

12



--------------------------------------------------------------------------------

(c) Corporate Transaction. The following provisions will apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in the
instrument evidencing the Stock Award, in any other written agreement between
the Company or any Affiliate and the Participant, or in any director
compensation policy of the Company, or unless otherwise expressly provided by
the Board at the time of grant of a Stock Award.

(i) Stock Awards May Be Assumed. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all outstanding
Stock Awards or may substitute similar stock awards for any or all outstanding
Stock Awards (including, but not limited to, awards to acquire the same
consideration paid to the stockholders of the Company pursuant to the Corporate
Transaction), and any reacquisition or repurchase rights held by the Company in
respect of Common Stock issued pursuant to any outstanding Stock Awards may be
assigned by the Company to the surviving corporation or acquiring corporation
(or the surviving or acquiring corporation’s parent company). For clarity, in
the event of a Corporate Transaction, any surviving corporation or acquiring
corporation (or the surviving or acquiring corporation’s parent company) may
choose to assume or continue only a portion of an outstanding Stock Award, to
substitute a similar stock award for only a portion of an outstanding Stock
Award, or to assume or continue, or substitute similar stock awards for, the
outstanding Stock Awards held by some, but not all, Participants. The terms of
any such assumption, continuation or substitution will be set by the Board.

(ii) Stock Awards Held by Current Participants. In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) does not assume or continue
outstanding Stock Awards, or substitute similar stock awards for outstanding
Stock Awards, then with respect to any such Stock Awards that have not been
assumed, continued or substituted and that are held by Participants whose
Continuous Service has not terminated prior to the effective time of the
Corporate Transaction (referred to as the “Current Participants”), the vesting
(and exercisability, if applicable) of such Stock Awards will be accelerated in
full to a date prior to the effective time of the Corporate Transaction
(contingent upon the closing or completion of the Corporate Transaction) as the
Board will determine (or, if the Board does not determine such a date, to the
date that is five days prior to the effective time of the Corporate
Transaction), and such Stock Awards will terminate if not exercised (if
applicable) prior to the effective time of the Corporate Transaction in
accordance with the exercise procedures determined by the Board, and any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards will lapse (contingent upon the closing or completion of the
Corporate Transaction).

(iii) Stock Awards Held by Participants other than Current Participants. In the
event of a Corporate Transaction in which the surviving corporation or acquiring
corporation (or the surviving or acquiring corporation’s parent company) does
not assume or continue outstanding Stock Awards, or substitute similar stock
awards for outstanding Stock Awards, then with respect to any such Stock Awards
that have not been assumed, continued or substituted and that are held by
Participants other than Current Participants, such Stock Awards will terminate
if not exercised (if applicable) prior to the effective time of the Corporate
Transaction in accordance with the exercise procedures determined by the Board;
provided, however, that any reacquisition or repurchase rights held by the
Company with respect to such Stock Awards will not terminate and may continue to
be exercised notwithstanding the Corporate Transaction.

(iv) Payment for Stock Awards in Lieu of Exercise. Notwithstanding the
foregoing, in the event any outstanding Stock Award held by a Participant will
terminate if not exercised prior to the effective time of a Corporate
Transaction, the Board may provide, in its sole discretion, that the Participant
may not exercise such Stock Award but instead will receive a payment, in such
form as may be determined by the Board, equal in value to the excess, if any, of
(A) the value of the property the Participant would have received upon the
exercise of such Stock Award immediately prior to the effective time of the
Corporate Transaction (including, at the discretion of the Board, any unvested
portion of such Stock Award), over (B) any exercise price payable by the
Participant in connection with such exercise. For clarity, such payment may be
zero if the value of such property

 

13



--------------------------------------------------------------------------------

is equal to or less than the exercise price. Payments under this provision may
be delayed to the same extent that payment of consideration to the holders of
the Common Stock in connection with the Corporate Transaction is delayed as a
result of escrows, earn outs, holdbacks or any other contingencies.

 

10. PLAN TERM; EARLIER TERMINATION OR SUSPENSION OF THE PLAN.

The Board may suspend or terminate the Plan at any time. The Plan will terminate
on the tenth anniversary of the Effective Date. No Awards may be granted under
the Plan while the Plan is suspended or after it is terminated. Termination of
the Plan shall not affect any Stock Awards theretofore granted.

 

11. EFFECTIVE DATE OF PLAN.

The Plan will become effective on the Effective Date.

 

12. CHOICE OF LAW.

The law of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of the Plan, without regard to that
state’s conflict of laws rules.

 

13. DEFINITIONS. As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

(a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company, as these terms are defined in Rule 405 of the
Securities Act. The Board will have the authority to determine the time or times
at which “parent” or “subsidiary” status is determined within the foregoing
definition.

(b) “Appreciation Award” means (i) a Prior Plan Award that is a stock option or
stock appreciation right or (ii) an Option or Stock Appreciation Right, in each
case with respect to which the exercise or strike price is at least 100% of the
Fair Market Value of the Common Stock subject to the stock option or stock
appreciation right, or Option or Stock Appreciation Right, as applicable, on the
date of grant.

(c) “Award” means a Stock Award.

(d) “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure, or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(g) “Cause” will have the meaning ascribed to the term in any written agreement
between the Participant and the Company or an Affiliate defining the term and,
in the absence of such an agreement, the term means, with respect to a
Participant, the occurrence of any of the following events: (i) the
Participant’s commission of any felony or any crime involving fraud, dishonesty
or moral turpitude under the laws of the United States or any

 

14



--------------------------------------------------------------------------------

state thereof; (ii) such Participant’s attempted commission of, or participation
in, a fraud or act of dishonesty against the Company; (iii) such Participant’s
intentional, material violation of any contract or agreement between the
Participant and the Company or of any statutory duty owed to the Company;
(iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct. The determination that a termination of the Participant’s Continuous
Service is either for Cause or without Cause will be made by the Board or
Committee, as applicable, in its sole and exclusive judgment and discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Awards held by
such Participant will have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

(h) “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(i) “Committee” means a committee of one or more Directors to whom the Board has
delegated authority in accordance with Section 2(c).

(j) “Common Stock” means the common stock of the Company.

(k) “Company” means Intra-Cellular Therapies, Inc., a Delaware corporation.

(l) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for those services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for those services. However,
service solely as a Director, or payment of a fee for such service, will not
cause a Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

(m) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the Entity for which the Participant renders service,
provided that there is no interruption or termination of the Participant’s
service with the Company or an Affiliate, will not terminate a Participant’s
Continuous Service; provided, however, that if the Entity for which a
Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, the Participant’s Continuous
Service will be considered to have terminated on the date the Entity ceases to
qualify as an Affiliate. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or to a Director will not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service will be considered interrupted in the case
of (i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave; or
(ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence will be treated as Continuous
Service for purposes of vesting in an Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

(n) “Corporate Transaction” means the consummation, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board, in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;

(ii) a sale or other disposition of at least 90% of the outstanding securities
of the Company;

 

15



--------------------------------------------------------------------------------

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(o) “Director” means a member of the Board.

(p) “Disability” means, with respect to a Participant, the inability of the
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of any medical evidence the Board determines warranted under the circumstances.

(q) “Effective Date” means June 18, 2018, the effective date of the approval by
the stockholders of the Company.

(r) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Plan.

(s) “Entity” means a corporation, partnership, limited liability company or
other entity.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(u) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

(v) “Full Value Award” means (i) a Prior Plan Award or (ii) an Award, in each
case that is not an Appreciation Award.

(w) “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Plan that is intended to be, and that qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code.

(x) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as

 

16



--------------------------------------------------------------------------------

to which disclosure would not be required under Item 404(a) of Regulation S-K
promulgated pursuant to the Securities Act (“Regulation S-K”)), does not possess
an interest in any other transaction for which disclosure would be required
under Item 404(a) of Regulation S-K, and is not engaged in a business
relationship for which disclosure would be required pursuant to Item 404(b) of
Regulation S-K; or (ii) is otherwise considered a “non-employee director” for
purposes of Rule 16b-3.

(y) “Nonstatutory Stock Option” means any option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(aa) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted under the Plan.

(bb) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option. Each Option
Agreement will be subject to the terms and conditions of the Plan.

(cc) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, any other person who holds an outstanding Option.

(dd) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock that is granted pursuant to the terms and conditions of
Section 6(c).

(ee) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.

(ff) “Participant” means a person to whom an Award is granted under the Plan or,
if applicable, any other person who holds an outstanding Award.

(gg) “Plan” means this Intra-Cellular Therapies, Inc. 2018 Equity Incentive
Plan.

(hh) “Restricted Stock Award” means an award of shares of Common Stock that is
granted pursuant to the terms and conditions of Section 6(a).

(ii) “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award. Each Restricted Stock Award Agreement
will be subject to the terms and conditions of the Plan.

(jj) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(kk) “Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(ll) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(mm) “Securities Act” means the Securities Act of 1933, as amended.

 

17



--------------------------------------------------------------------------------

(nn) “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(oo) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

(pp) “Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, or any Other Stock Award.

(qq) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

(rr) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, owned by the
Company; and (ii) any partnership, limited liability company or other Entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% .

(ss) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

 

18